DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The restriction requirement mailed on Jan. 12, 2022 has been withdrawn. Claims 1-20 are presently under consideration.

Claim Objections

Claims 1, 3, 16, and 18 objected to because of the following informalities.  
The cited claims recite the component “bisoxazoline”. Because the term “bisoxazoline” is not a complete chemical name, the term has been construed as a typographical error of “a bisoxazoline” which would refer to a group of compounds which have two oxazoline moieties.
Appropriate correction is required.



Specification

The disclosure is objected to because of the following informalities.  
The specification includes a chemical formula (see the third formula at the end of ¶ [0121] on p. 26) and an accompanying chemical name. The name includes methyl groups which do not appear in the formula.
Appropriate correction is required.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for copolymers of PFA and PEI wherein the PFA has reactive end groups, does not reasonably provide enablement for copolymers of PFA and PEI wherein the PFA does not include reactive end groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to independent claim 1: The claims (factor (a)) recite a copolymer of PFA and PEI, and the polymer PFA encompasses all perfluoroalkoxy alkane polymers, such as (for instance) copolymers of fluorinated olefins and perfluoroalkyl vinyl ethers. The present invention (factor (b)) is drawn to copolymer of PFA and PEI, and the formation of such a copolymer entails some type of chemical reaction that would form a bond between the PFA portion of the copolymer and the PEI portion of the copolymer. The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a disclosure of the manner of making a copolymer of PFA and PEI without any reactive end groups on the PFA. The present application (factors (f) and (g)) contains disclosures of PFAs having specified numbers of reactive end groups (e.g. Spec. p. 42, ¶ [0156]; p. 77, ¶ [0267]), but the application does not contain any guidance as to means of reacting a PFA with a PEI in any other manner.
It is therefore concluded that undue experimentation would be required to make a copolymer of PFA and PEI commensurately in scope with the claims.
The examiner notes that independent claim 18 refers to a PFA containing at least 1,000 reactive end groups per million carbons, and therefore claims 18-20 are not subject to the present rejection.

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8-15 recite ranges of values of several physical properties: claim 8 recites a melt flow rate, claim 9 recites a tensile modulus, claim 10 recites a tensile strength, claim 11 recites an elongation at break, claim 12 recites a flexural modulus, claims 13-14 recite a storage modulus, and claim 15 recites a Shore D hardness.
The measurement of each of these physical properties is dependent upon the choice of the conditions of the measurement. For example, the measurement of a melt flow rate depends upon the choice of a mass load applied to the sample and of the temperature of the measurement; higher temperatures of measurement will lead to a higher measured melt flow rate, and higher mass loads will lead to a higher measured melt flow rate. Similarly, tensile properties such as tensile modulus, tensile strength, elongation at break, flexural modulus, and storage modulus depend upon the dimensions of the test specimen and the temperature of the measurement.
No specific conditions are inherent to the measurements of the recited physical properties – for instance there is no specific temperature or mass load inherent to the measurement of a melt flow rate – and thus these conditions must be specified for one of ordinary skill in the art both to understand the scope of the recited property and to perform a measurement of the recited property.
Because numerical values of the recited properties may be interpreted in different ways based upon different choices for the measurement conditions, and because the claims do not specify these conditions, the claims do not set forth the scope of the recited properties with reasonable clarity.

Allowable Subject Matter

Claims 19-20 are objected to as being dependent upon a base claim that is objected to above, but they would be allowable if written in a manner that obviated the objection above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764